DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a plurality of first protruding electrodes disposed on the first electrode overlapping the first electrode and having a length that is substantially equal to a width of a respective portion of the first electrode therebelow;
a plurality of second protruding electrodes disposed on the second electrode and overlapping the second electrode; and
a plurality of light emitting elements electrically connected to the plurality of first protruding electrodes and the plurality of second protruding electrodes,
wherein at least portion of the first electrode and the second electrode is directly contacting the insulating layer,
wherein each of the first protruding electrodes overlaps a portion of the first electrode that is directly contacting the insulating layer, and 
wherein each of the second protruding electrodes overlaps a portion of the second electrode that is directly contacting the insulating layer”.

Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a plurality of first protruding electrodes disposed on the first electrode overlapping the first electrode;
a plurality of second protruding electrodes disposed on the second electrode and overlapping the second electrode; and
a plurality of light emitting elements electrically connected to the plurality of first protruding electrodes and the plurality of second protruding electrodes,
a first partition wall layer disposed between the substrate and the first electrode; and
a second partition wall layer disposed between the substrate and the second electrode;
wherein at least portion of the first electrode and the second electrode is directly contacting the insulating layer”.

Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a plurality of light emitting elements electrically connected to the plurality of first protruding electrodes and the plurality of second protruding electrodes,
wherein the plurality of first protruding electrodes and the plurality of second protruding electrodes comprise a conductive material that is different from that of the first electrode and the second electrode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895